\D°°\IC'\Ud-I>WN-‘

NNNNNNNNN_-_-_»_»._-_¢_._._
o¢\lC\LhJ>WN-O\Doo\lo\kh¢ldwN'-'O

 

WRIGHT, FlNLAY & ZAK, LLP
Christopher A.J. Swift, Esq.

Nevada Bar No. 11291

Robert A. Riether, Esq.

Nevada Bar No. 12076

7785 W. Sahara Ave, Suite 200

Las Vegas, Nevada 891 17

(702) 475-7964; Fax: (702) 946-1345

rriether@wright|ega|.net

U.S. BANK, NATIONAL ASSOCIATION AS
TRUSTEE FOR THE FIRST FRANKLIN
MORTGAGE LOAN TRUST, MORTGAGE
ASSE`,T-BACKED CERTIF|CATES, SERIES
2007-FF l ,

P|aintiff,
vs.

SFR INVESTMENT POOL I, LLC, a Nevada
Limited Liabi|ity Company; D’ANDIUSA
COMMUNITY ASSOCIATION, a Domestic
Non-Prof`lt Corporation; ALESSI & KOENIG,
LLC, a Domestic Limited Liability Company,

Defendants.

 

SFR INVESTMENT POOL l, LLC, a Nevada
Limited Liability Company,

Counterclaimant,
vs.

U.S. BANK, NATIONAL ASSOCIATION AS
TRUSTEE FOR THE FIRST FRANKLIN
MORTGAGE LOAN TRUST, MORTGAGE
ASSET-BACKED CERTIFICATES, SERlES
2007-FF1 ,

Counter-Defendant.

 

 

.Zase 3:15~cv-00241»RCJ-WGC Document 175 Filed 10/18/18 Page 1 of 4

Attorneys for Plaintsz/Counter-defendant, U.S. Bank National Association, as Trustee for the
First Franklin Mortgage Loan Trust, Mortgage Asset-Backed Certijicates, Series 200 7-FF1

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

Case No.: 3:15-cv-0024l-RCJ-WGC

STIPULATION AND ORDER TO
DISMISS SFR INVESTMENTS POOL l,
LLC WITH PREJUDICE

Page l of 4

 

 

 

 

O\D¢Q\IQ\U'AL¢JN_

®\lo\m¢PWN_O\o®\lo\M-IRWN_‘

 

iiase 3:15~cv-00241-RC.J-WGC Document 175 Filed 10/18/18 Page 2 of 4

Plaintiff/Counter-defendant, U.S. Bank National Association, as Trustee for the First
Franklin Mortgage Loan Trust, Mortgage Asset-Backed Certiflcates, Series 2007-FF1
(hereinafter “U.S. Bank”) and Defendant/Counterclaimant, SFR lnvestments Pool l, LLC
(“SFR”) (co||ective|y the “Parties”), by and through their respective undersigned counsel of
record, hereby stipulate to and agree, as follows:

l.

This action concerns title to real property commonly known as 2546 Napoli Drive,
Sparks, Nevada 89434 (“Property”) following a homeowner’s association foreclosure
sale conducted on June 6, 2013, with respect to the Property.

As it relates to the Parties, a dispute arose regarding that certain Deed of Trust
recorded against the Property in the Ofticial Records of Washoe County, Nevada as
Instrument Number 3469202 (“Deed of Trust”), and in particular, whether the Deed
of Trust continues to encumber the Property.

This Stipulation and Order is the result of a compromise resolution of this action and
shall not constitute or be construed as an admission of the facts or legal conclusions at
issue in this action, or an admission as to the validity of the allegations in future
actions.

With respect to this dispute, the Parties have entered into a confidential settlement
agreement pursuant to which P|aintiff shall record a reconveyance of the Deed of
Trust in the real property records of Washoe County, Nevada.

P|aintiff further expressly reserves all rights and interests in the loan secured by the
Deed of Trust, as well as its claims against Troy F. Rheaume, including but not

limited, any actions to seek a deficiency judgment

Page 2 of 4

 

 

 

 

\DQ°\IQ\Lh-BWN_'

costs and attomeys’ fees.

IT IS SO STIPULATED.

Dared this 18"‘ day of october, 2018.

WRIGHT, FlNLAY & ZAK, LLP

/s/ Robert A. Riether
Christopher A.J. Swift, Esq.
Nevada Bar No. l 1291

Robert A. Riether, Esq.
Nevada Bar No. 12076

7785 W. Sahara Ave, Suite 200
Las Vegas, Nevada 89117

Asset-Backed Certijicates, Series 200 7-F F 1

Attorneys for Plaintiff/Counter-defendant, U.S.
Bank National Association, as Trustee for the
First Franklin Mortgage Loan Trust, Mortgage

itase 3:15-cv-00241-RCJ-WGC Document 175 Filed 10/18/18 Page 3 of 4

6. P|aintiff further expressly reserves all rights and interests in any excess proceeds from
the foreclosure sale of the Property from Alessi & Koenig, LLC,
7. The Parties have resolved all of their claims and disputes, and stipulate and agree to

the dismissal of all claims among them with prejudice, with each party to bear its own

8. The Parties further stipulate and agree that a copy of this Stipulation and Order may

be recorded with the Washoe County Recorder.

Dared this 18"‘ day of october, 2018.

KIM GILBERT EBRON

/s/ Jacq_z_¢eline A. Gilbert

Diana S. Ebron, Esq.

Nevada Bar No. 10580
Jacqueline A. Gilbert, Esq.
Nevada Bar No. 10593

Karen L. Hanks, Esq.

Nevada Bar No. 9578

7625 Dean Martin Drive, Ste. 110
Las Vegas, NV 89139

Attorney for Defendant/Counterclaimant, SFR
Investments Pool 1, LLC

Page 3 of 4

 

 

 

 

\CO°\]Q\U\~|>UN'-'

®\lo\mAWN_O©W\lO\M-PWN_‘O

 

I:ase 3:15-cv-00241~RCJ-WGC Document 175 Filed 10/18/18 Page 4 of 4

Case No.: 311 5-cv-0024l-RCJ-WGC
ORDER

IT IS SO ORDERED.
Dated¢M% M/B!

UNITED STATE DISTRICT JUDGE

Page 4 of 4

 

 

 

